Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent Application Publication No. 2016/0064804). With regard to Claim 1, Kim discloses an electronic timepiece comprising: an exterior case (310); one or more circuits (320) housed in the exterior case, wherein the one or more circuits are configured to process a signal in a radio wave having a predetermined frequency; and a bezel (340) disposed on an outer side of the exterior case, wherein the bezel comprises a metal portion (Paragraph 0087) configured to resonate with the radio wave, and wherein the metal portion of the bezel is electrically connected to the one or more circuits to transmit the signal in the radio wave received by the metal portion of the bezel to the one or more circuits.
With regard to Claim 3, Kim discloses an electrical connection (Paragraphs 0085 and 0094) configured to transmit the signal in the radio wave received by the metal portion of the bezel to the one or more circuits.
With regard to Claim 7, Kim discloses the radio wave having the predetermined frequency is transmitted from a satellite (Paragraph 0049), and wherein one or more of a size, material and shape of the metal portion of the bezel is selected so that the metal portion of the bezel resonates with the radio wave.
With regard to Claim 8, Kim discloses a cover (300) through which one or more components arranged between the cover and the one or more circuits is visible, wherein the bezel defines at least one flange (Fig. 3) configured to support the cover.
With regard to Claim 9, Kim discloses the electrical connection being configured to have a spring-like property (Paragraphs 0085 and 0094) such that, in a state in which the electrical connection electrically connects the metal portion of the bezel and the one or more circuits, the electrical connection is compressed from its resting position and thereby exerts an opposing force against the bezel and the one or more circuits to maintain the electrical connection between the metal portion of the bezel and the one more circuits.
With regard to Claim 12, Kim discloses a method of assembling (Fig. 3) an electronic timepiece, the method comprising: providing an exterior case (310); providing one or more circuits (320) configured to process a signal in a radio wave having a predetermined frequency, to be housed in the exterior case; providing a bezel (340) comprising a metal portion (Paragraph 0087) configured to resonate with the radio wave, to be disposed on an outer side of the exterior case; and electrically connecting the metal portion of the bezel to the one or more circuits to transmit the signal in the radio wave received by the metal portion of the bezel to the one or more circuits.
With regard to Claim 13, Kim discloses the bezel defining at least one flange (Fig. 3), and wherein the method further comprises providing a cover (350), through which one or more components arranged between the cover and the one or more circuits is visible, to be supported by the at least one flange of the bezel.
With regard to Claim 14, Kim discloses providing an electrical connection (Paragraphs 0085 and 0094) to transmit the signal in the radio wave received by the metal portion of the bezel to the one or more circuits.
With regard to Claim 15, Kim discloses the electrical connection being configured to have a spring-like property (Paragraphs 0085 and 0094), and wherein providing the electrical connection comprises providing the electrical connection to be compressed from its resting position to thereby exert an opposing force against the bezel and the one or more circuits to maintain the electrical connection between the metal portion of the bezel and the one or more circuits.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-6, 10-11 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US Patent Application Publication No. 2016/0064804) in view of Arai (JP 2001-235561). Kim discloses substantially the claimed invention except for a cushioning member formed of a nonconductive material. 
Arai teaches (in Fig. 1) an electronic timepiece comprising a cushioning member (104) formed of a nonconductive material, wherein the cushioning member is arranged to partially or entirely cover the bezel (115), a screw (105) configured to screw the bezel to the exterior case (101).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the timepiece of Kim by including a cushioning member formed of a nonconductive material as taught in Arai in order to provide a buffer structure to protect the case from damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose electronic timepieces similar to Applicant’s claimed invention having circuits, bezels and cushion members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833